        Case 1:18-cv-06249-VSB Document 119 Filed 01/10/19 Page 1 of 2

                                        SIDLEY AUSTIN LLP
                                        ONE SOUTH DEARBORN STREET
                                        CHICAGO, IL 60603
                                        +1 312 853 7000
                                        +1 312 853 7036 FAX


                                                                                                                      GKELLY@SIDLEY.COM
                                        AMERICA • ASIA PACIFIC • EUROPE                                               +1 312 853 2068




                                                               January 9, 2019
                                                                                        1/10/2019
VIA ECF

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

       Re:      Great Western Ins. Co. v. Mark Graham, et al., Case No. 18-06249 (VSB)

Dear Judge Broderick:

        I write on behalf of Great Western Insurance Company (“Great Western”). Defendants
John Drake (“Drake”) and Edward Brendan Lynch (“Lynch”), together with Great Western, have
met and conferred regarding the briefing schedule for Drake and Lynch’s responses to the
Second Amended Complaint (“SAC”) (Doc. 106) and have come to an agreement on the topic,
subject to the Court’s approval.

       In a series of telephone calls and emails, counsel for Drake, Lynch, and Great Western
agreed to the following stipulation, whereby:

             1. Drake and Lynch’s motion to dismiss and all accompanying notices, declarations,
                and joint memoranda of law (“Motion”) (Doc. 87–89 and 91–93) shall be deemed
                to apply to the SAC;

             2. Drake and Lynch’s Motion shall be briefed on the same schedule as the other
                defendants’ motions related to the SAC (Doc. 114), thus Great Western shall file
                its response to the Motion on or before March 12, 2019, and Drake and Lynch
                shall file their reply(ies) on or before April 2, 2019; and

             3. Drake and Lynch shall continue to reserve the right to bring “substantive”
                motion(s) to dismiss if their jurisdictional arguments are unsuccessful.

       The parties look forward to the Court’s response on this matter.




                      Sidley Austin LLP is a limited liability partnership practicing in affiliation with other Sidley Austin partnerships.
        Case 1:18-cv-06249-VSB Document 119 Filed 01/10/19 Page 2 of 2




The Honorable Vernon S. Broderick
January 9, 2019
Page 2

                                      Respectfully submitted,




                                      /s/Gerard D. Kelly
                                      Gerard D. Kelly
                                      (admitted pro hac vice)

cc:   Counsel of Record (via ECF)
